Case 17-34665-KLP                Doc 5931       Filed 12/11/18 Entered 12/11/18 22:57:39                      Desc Main
                                               Document     Page 1 of 5


     Edward O. Sassower, P.C.                                     James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                       Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                         KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                         300 North LaSalle
     New York, New York 10022                                     Chicago, Illinois 60654
     Telephone:         (212) 446-4800                            Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                            Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to the Debtors and Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     TOYS “R” US, INC., et al.,1                                              )    Case No. 17-34665 (KLP)
                                                                              )
                                 Debtors.                                     )    (Jointly Administered)
                                                                              )

      AGENDA FOR HEARING ON MOTIONS SCHEDULED FOR DECEMBER 13, 2018

      PLEASE TAKE NOTICE that the following matters are scheduled for hearing on
 December 13, 2018 at 11:00 a.m. (prevailing Eastern Time):

 I.           TOYS DELAWARE UNCONTESTED MATTERS [CASE NO. 17-34665]

        1.       “Motion to Expedite” Motion to Expedite Hearing on Debtors' Motion for Entry of an
                 Order (I) Approving the Settlement Agreement Between the Debtors, the Ad Hoc
                 Group of Taj Noteholders, the Official Committee of Unsecured Creditors, and the Ad
                 Hoc Group of B-4 Lenders and (II) Granting Related Relief [Docket No. 5923]


 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
        New Jersey 07470.
Case 17-34665-KLP    Doc 5931     Filed 12/11/18 Entered 12/11/18 22:57:39           Desc Main
                                 Document     Page 2 of 5


             Responses Received: None

             Related Documents: None

             Status: This matter is going forward.

    2.    “Motion to Approve Compromise” Debtors' Motion for Entry of an Order (I)
          Approving the Settlement Agreement Between the Debtors, the Ad Hoc Group of Taj
          Noteholders, the Official Committee of Unsecured Creditors, and the Ad Hoc Group
          of B-4 Lenders and (II) Granting Related Relief [Docket No. 5922]

             Responses Received: None

             Related Documents: None

             Status: This matter is going forward.

    3.    “Asia JV Sale Hearing” Order (I) Establishing Bidding Procedures for the Sale of
          Certain Assets, (II) Scheduling an Auction and Hearing to Consider the Sale, (III)
          Approving the Form and Manner of Notice, and (IV) Granting Related Relief [Docket
          No. 4671]

             Responses Received:

             A.     Oracle’s Rights Reservation Regarding the Taj Debtors’ Motion for Entry
                    of an Order (I) Establishing Bidding Procedures for the Sale of Certain
                    Assets, (II) Scheduling an Auction and Hearing to Consider the Sale, (III)
                    Approving the Form and Manner of Notice, (IV) Clarifying the
                    Applicability of a Right of First Refusal and a Drag Right and (V) Granting
                    Related Relief [Docket No. 5432]

             B.     Objection of Tor Asia Credit Master Fund, L.P. to the Asia JV Sale [Docket
                    No. 5444]

             Related Documents:

             A.     Revised Dates and Deadlines in Connection With the Asia JV Sale [Docket
                    No. 5047]

             B.     Notice of Successful Bidder with Respect to the Asia JV [Docket No. 5433]

             Status: This matter is going forward.

    4.     “Motion to Expedite Hearing on Poland Sale Motion” Motion for Expedited Hearing
          on Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Take Any
          Corporate Action Necessary to Consummate the Poland Sale, (II) Authorizing Certain
          Debtors to Transfer Intercompany Loans, (III) Authorizing the Debtors to Provide
          Transition Services, and (IV) Granting Related Relief [Docket No. 5702]


                                              2
Case 17-34665-KLP        Doc 5931     Filed 12/11/18 Entered 12/11/18 22:57:39           Desc Main
                                     Document     Page 3 of 5


                 Responses Received: None

                 Related Documents: None

                 Status: This matter is resolved as moot.

       5.     “Poland Sale Motion” Debtors’ Motion for Entry of an Order (I) Authorizing the
              Debtors to Take Any Corporate Action Necessary to Consummate the Poland Sale, (II)
              Authorizing Certain Debtors to Transfer Intercompany Loans, (III) Authorizing the
              Debtors to Provide Transition Services, and (IV) Granting Related Relief [Docket No.
              5701]

                 Responses Received: None

                 Related Documents: None

                 Status: This matter is going forward.

 II.        TOYS DELAWARE CONTESTED MATTERS [CASE NO. 17-34665]

       6.     “Joint Chapter 11 Plan Confirmation” Second Amended Joint Chapter 11 Plan of the
              Taj Debtors and the TRU Inc. Debtors [Docket No. 4547]

                 Responses Received:

                  A.     Objection of the United States Trustee to Second Amended Chapter 11
                         Plans of Taj Debtors and the TRU Inc. Debtors [Docket No. 4935]

                  B.     Ad Hoc Group of B-4 Lenders’ Limited Objection [Docket No. 5445]

                  C.     Objection of the       Official    Committee   of   Unsecured   Creditors
                         [Docket No. 5740]

                 Related Documents:

                  A.     Notice of Adjournment of Taj Confirmation Hearing [Docket No. 5585]

                  B.     Declaration of James Daloia of Prime Clerk LLC Regarding Solicitation
                         of Votes and Tabulation of Ballots Cast on the Second Amended Joint
                         Chapter 11 Plan of the Taj Debtors and the TRU Inc. Debtors [Docket No.
                         5776]

                  C.     Debtors' Memorandum of Law in Support of Confirmation of the Third
                         Amended Joint Chapter 11 Plan of the Taj Debtors and Tru Inc. Debtors
                         [Docket No. 5926]

                  D.     Declaration of Cari Turner in Support of Confirmation of the Third
                         Amended Joint Chapter 11 Plan of the Taj Debtors and Tru Inc. Debtors
                         [Docket No. 5927]

                                                  3
Case 17-34665-KLP   Doc 5931     Filed 12/11/18 Entered 12/11/18 22:57:39         Desc Main
                                Document     Page 4 of 5


             E.     Declaration of Jeffrey S. Stein, Independent Director of Tru Taj LLC and
                    Tru Taj Finance, Inc., in Declaration of Cari Turner in Support of
                    Confirmation of the Third Amended Joint Chapter 11 Plan of the Taj
                    Debtors and Tru Inc. Debtors [docket No. 5928]

             F.     Declaration of Christian Tempke in Support of Confirmation of the Third
                    Amended Joint Chapter 11 Plan of the Taj Debtors and Tru Inc. Debtors
                    [Docket No. 5929]

             G.     Declaration of Mohsin Y. Meghji, Disinterested Director of Tru Inc., in
                    Support of Confirmation of the Third Amended Joint Chapter 11 Plan of
                    the Taj Debtors and the Tru Inc. Debtors [Docket No. 5930]

            Status: This matter is going forward.




                       [Remainder of page intentionally left blank]




                                             4
Case 17-34665-KLP        Doc 5931    Filed 12/11/18 Entered 12/11/18 22:57:39        Desc Main
                                    Document     Page 5 of 5


 Richmond, Virginia
 Dated: December 11, 2018

 /s/ Peter J. Barrett
 KUTAK ROCK LLP                                 KIRKLAND & ELLIS LLP
 Michael A. Condyles (VA 27807)                 KIRKLAND & ELLIS INTERNATIONAL LLP
 Peter J. Barrett (VA 46179)                    Edward O. Sassower, P.C.
 Jeremy S. Williams (VA 77469)                  Joshua A. Sussberg, P.C. (admitted pro hac vice)
 901 East Byrd Street, Suite 1000               Emily E. Geier (admitted pro hac vice)
 Richmond, Virginia 23219-4071                  601 Lexington Avenue
 Telephone: (804) 644-1700                      New York, New York 10022
 Facsimile: (804) 783-6192                      Telephone:    (212) 446-4800
Email:         Michael.Condyles@KutakRock.com   Facsimile:    (212) 446-4900
               Peter.Barrett@KutakRock.com      Email:        edward.sassower@kirkland.com
               Jeremy.Williams@KutakRock.com                  joshua.sussberg@kirkland.com
                                                              emily.geier@kirkland.com
  Co-Counsel to the Debtors
  and Debtors in Possession                     -and-

                                                James H.M. Sprayregen, P.C.
                                                Anup Sathy, P.C.
                                                Chad J. Husnick, P.C. (admitted pro hac vice)
                                                300 North LaSalle
                                                Chicago, Illinois 60654
                                                Telephone: (312) 862-2000
                                                Facsimile:     (312) 862-2200
                                                Email:         james.sprayregen@kirkland.com
                                                               anup.sathy@kirkland.com
                                                               chad.husnick@kirkland.com

                                                Co-Counsel to the Debtors
                                                and Debtors in Possession
